VLADECK, RASKIN 8 CLARK, PC.

December 20, 2019

Hon, Naomi Reice Buchwald
United States District Court Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States y. Alberto Moreta, $119 Cr 307 (NRB)
Dear Judge Buchwald:

I represent Alberto Moreta in the above captioned matter scheduled pursuant to the
Criminal Justice Act.

This week, after the conference, I received the schedule for the Spring semester trial
advocacy course I have committed to teach at New York Law School in 2020. (This isa
“simulation course” and follows a mock client from arraignment through trial throughout the
semester. I coach the defense teams and a prosecutor coaches the prosecution teams). The final
examination culminates the last week in a full day mock trial. This year the final exam is
scheduled for the very week we set the trial of this matter yesterday. It is impossible for me to
coach the defense teams in the course and defend Mr. Moreta that same week. I apologize that
the conflict was not apparent to me earlier.

Accordingly, I request that the trial of this matter currently scheduled to begin April 20, So (,
2020 be adjourned at least one week at the convenience of the Court. The Government and Ms. o
Baumgartel on behalf of Mr. Rios-Quinteros have no objection to this request and the exclusion | /- »—

- of time under the Speedy Trial Act. 5
‘ a LX : = If
espet tilly’ gubmi
aN =
Rent /
Sysan J . Walsh
if if

ri

1039149 v1
565 Firtn AVENUE, 9TH FLoor, New YorRK, New YORK [COI7 + (P) 212-403-7300 « (F) 212-221-3172 <>
